Citation Nr: 1733666	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse, panic attacks, and sleep disturbance in excess of 50 percent prior to May 13, 2016, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2000 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was remanded for further development in April 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDINGS OF FACT

1.  Prior to May 13, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as obsessional rituals which interfere with routine activities, anxiety, a chronic sleep impairment, mild memory loss, and panic attacks occurring less than weekly.

2.  Beginning May 13, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as obsessional rituals which interfere with routine activities, suicidal ideation, panic attacks occurring more than once a week, anxiety, a chronic sleep impairment, depressed mood, mild memory loss, and suspiciousness.   





CONCLUSION OF LAW

1.  Prior to May 13, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning on May 13, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Relevant Laws and Regulations

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  Under 38 U.S.C.A. § 5103A, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty to obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, private treatment records and VA examination reports with the claims file.

In April 2016, the Board remanded this claim in order to give the Veteran an opportunity to obtain a new PTSD VA examination.  The Board finds that the RO substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In further fulfilling the duty to assist, the Veteran was afforded a VA examination in connection with his PTSD claim in May 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board finds this examination to be adequate in adjudicating the Veteran's claim, and thus, it has met the requirements to satisfy the duty to assist.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Increased Rating- PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R § 4.130, 9411.  The General Rating Formula is as follows:

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.    

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

A. Factual Analysis: Appeal Period Prior to May 13, 2016

In June 2013, the Veteran's VA treatment notes indicate that the Veteran is independent with respect to maintaining his personal hygiene and dressing himself.  He reported that he experiences difficulty in preparing meals, performing housework, shopping, using the telephone, managing medications, and managing finances.  He expressed not experiencing difficulty with using or utilizing transportation.  The Veteran also reported that he still struggles with his anger.  

In November 2013, the Veteran had a negative screen for depression.  However, the Veteran reported that he was experiencing insomnia,  and he was also drinking heavily.

In December 2013, the Veteran reported to a VA doctor that he is often afraid to go to sleep due to his gasping, choking, palpitations, and anxiety when he wakes up.  The Veteran reported that he is often fatigued; he has dozed off at stoplights, in front of the television, and often lacks the motivation to go to the gym.  He also reported experiencing night sweats, nightmares, anxiety, and panic attacks.

In February 2014, a VA treatment note indicated the Veteran's PTSD and anxiety responded well to medication. 

In February 2015, August 2015, and December 2015, the Veteran saw a VA treating doctor for his PTSD.  The Veteran reported that he had been employed by Advanced Auto Parts since June 2008, and he also stated that his job was going "much better."  During each visit, he presented as cooperative, alert, and oriented to time, place, person, and situation.  His mood was stable, but his affect was restricted.  His thought process was goal directed, and there was no evidence of delusional thinking.  The Veteran denied auditory, visual, and olfactory hallucinations.  The Veteran also denied suicidal and homicidal ideation, intent, or plan.  His insight was fair, and he presented with realistic choices, plans, and goals.  During every PTSD evaluation, the examiner opined the Veteran was at low risk for suicidal behavior, but he was at moderate risk for exhibiting aggressive and violent behavior based on his past history.  The VA treating doctor consistently assessed the Veteran with stable PTSD. 

In March 2016, the Veteran reported to a VA treating doctor that he was experiencing mild anxiety.  Again, the treating doctor noted that the Veteran's occupational, family, and social functioning have been adversely affected by his PTSD symptoms.  Upon examination, the Veteran was alert and oriented to time, place, person, and situation.  He had good eye contact, and was cooperative.  He was appropriately dressed and groomed.  He had a stable mood and a restricted affect.  His speech was normal.  He had a goal-directed thought process, and the examiner noted there was no evidence of delusional thinking.  The Veteran denied auditory, visual, and olfactory hallucinations.  He also denied suicidal and homicidal ideation, intent, or plan.  He was observed as having realistic choices, plans, and goals.  The VA treating doctor opined that given the Veteran's presentation, the Veteran's risk potential for suicidal behavior is low.  The treating doctor also opined that the Veteran is, however, considered to be at increased risk for aggression and violent behavior based on his past history.  Moreover, the VA treating doctor again assessed the Veteran's PTSD as being stable.  This time, however, the doctor increased the dosage of his anxiety medication.  

The Board finds that during this appeal period, the Veteran manifested symptoms that more closely resemble the 50 percent disability rating criteria.  

While the Veteran had some disturbances in mood, he did not have suicidal ideation, intermittent illogical, obscure, or irrelevant speech.  He also did not have near-continuous depression that would affect his ability to function independently, appropriately and effectively as part of the 70 percent disability rating criteria requirements.  The Veteran did not exhibit suicidal or homicidal ideation in either one of his mental health evaluations in February 2015, August 2015, December 2015, and March 2016.  His speech was consistently evaluated as being normal.  Although the Veteran expressed having lack of motivation on occasions throughout his week, in November 2013, the Veteran tested "negative" for depression.  In addition, although the Veteran was at an increased risk for violent behavior, it did not manifest.  The Veteran also expressed that he has maintained his job since June 2008, and he reported that his job was going "much better."  There is no indication in the record that his job is sheltered employment.  Additionally, the length of time that he has worked at his job coupled with his statement that things were "better" at his job strongly suggests that he does not have work occupational and social impairment deficiencies severe enough to meet the criteria of a 70 percent disability rating.  Accordingly, the Veteran is not entitled to a 70 percent disability rating for the appeal period prior to May 13, 2016.  

The Veteran is also not entitled to a 100 percent disability rating.  He does not exhibit total occupational and social impairment, as he was able to maintain and establish some close social relationships with family, such as his wife and children. He also did not have symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Veteran is not entitled to a 100 percent disability rating for the appeal period prior to May 13, 2016.

B.  Factual Analysis:  Appeal Period Beginning on May 13, 2016

In May 2016, the Veteran underwent a VA examination for his PTSD. The examiner reviewed the Veteran's claims file and VA-efolder.  The VA examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also opined the Veteran's alcohol and tobacco use appeared to be attempts to help him self-medicate.  During this examination, the Veteran reported that his wife is very patient, and they also have a good relationship.  The Veteran has a good relationship with his children.  The Veteran also reported that he believes his PTSD symptoms have worsened since being discharged from the military.  The Veteran endorsed feelings of significant irritability.  He also denied having used cocaine in the past 5 years.  He did, however, report that he drinks alcohol excessively. 

The VA examiner found the Veteran endorsed PTSD symptoms such as having a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances including work, suicidal ideation, and obsessional rituals which interfere with routine activities.  The examiner noted that the Veteran does not appear to be at a heightened risk for suicide, but indicated that the Veteran endorsed passive suicidal ideation on rare occasions.  Accordingly, the VA examiner opined that the Veteran has experienced a progression of his PTSD.  In support of his opinion, the VA examiner stated that his previously diagnosed panic attacks have progressed in severity enough to warrant an additional diagnosis of Panic Disorder without agoraphobia.  Furthermore, the VA examiner opined that the Veteran's PTSD negatively impacts his functioning at home, in the community, and at work.  The Veteran's hypervigilance and irritability in particular causes him significant difficulties across all environments. 

In a January 2017 VA mental health treatment note, the Veteran denied having suicidal ideation.

Based on the foregoing evidence of record, the Board finds that beginning on May 13, 2016, the Veteran manifested symptoms that more closely resemble the 70 percent disability rating criteria.  

The Veteran is not entitled to a 100 percent disability rating for the period beginning on May 13, 2016.  The Veteran is currently still working, and he does not  endorse experiencing PTSD symptoms so severe that it would manifest "total occupational impairment" as the 100 percent rating criteria requires.  As noted above, during his May 2016 VA PTSD examination, the Veteran reported that his relationship with his wife and children were good.  He also did not endorse PTSD symptoms such as experiencing difficulties in establishing and maintain effective work and social relationships.  As such, he does not manifest "total social impairment" as the 100 percent rating criteria requires either.  He did not exhibit a gross impairment in thought processes or communication nor did he endorse experiencing persistent delusions or hallucinations.  The VA examiner also found that he was not in persistent danger of hurting himself or anyone else.  He exhibited only mild memory loss, and he was oriented to time and place.  Accordingly, the Veteran is not entitled to a 100 percent disability rating for the appeal period beginning on May 13, 2016.


ORDER

For the appeal period prior to May 13, 2016, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Beginning on May 13, 2016, entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


